                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                  UNITED STATES DISTRICT COURT

                                   8                                 NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                           NAVJEET SINGH BANGA,
                                  10                                                        Case No. 16-cv-04270-RS
                                                        Plaintiff,
                                  11
                                                 v.                                         ORDER GRANTING IN PART AND
                                  12                                                        DENYING IN PART MOTION FOR
Northern District of California
 United States District Court




                                           CHRIS GUS KANIOS, et al.,                        SUMMARY JUDGMENT
                                  13
                                                        Defendants.
                                  14

                                  15                                          I. INTRODUCTION

                                  16            Plaintiff Navjeet Singh Banga was a law student at defendant John F. Kennedy University

                                  17   (“JFKU”) for two semesters. During those semesters, he took two letter-graded courses: Torts and

                                  18   Contracts. He failed both classes, resulting in his academic disqualification from JFKU Law at the

                                  19   end of his first year. Alleging his poor academic performance was the result of discrimination on

                                  20   the basis of disability, Banga subsequently sued JFKU, its parent National University, and several

                                  21   of its administrators. Defendants now move for summary judgment on each of Banga’s claims.

                                  22   The motion is suitable for disposition without oral argument, and the hearing set for April 2, 2020

                                  23   is vacated. For the reasons set forth below, the motion is granted in part and denied in part.

                                  24                                          II. BACKGROUND1

                                  25            In Fall 2015, Banga enrolled as a part-time first-year student at JFKU Law. The only two

                                  26
                                       1
                                  27    For purposes of summary judgment, facts are interpreted in the light most favorable to the non-
                                       moving party. Wong v. Regents of Univ. of Cal., 192 F.3d 807, 811 n.3 (9th Cir. 1999). Facts are
                                  28   undisputed unless noted.
                                   1   letter-graded courses he enrolled in were Torts and Contracts. Both were year-long courses,

                                   2   graded on the basis of a midterm examination administered in December and a final administered

                                   3   in May. He also enrolled in some credit/no-credit courses. Prior to enrolling at JFKU, Banga had

                                   4   completed an undergraduate degree and was in the process of completing a master’s degree. He

                                   5   had not received disability accommodations at either his undergraduate or his master’s institution.

                                   6          In October 2015, Banga visited the Office of Accessibility Services (“OAS”) to apply for

                                   7   disability accommodations. He provided documentation from his doctor, who wrote Banga would

                                   8   need extra time to complete exams in light of his disabilities. His doctor did not recommend any

                                   9   other accommodations. JFKU nevertheless granted Banga several accommodations: double time

                                  10   for exams, permission to stand up and walk around during exams, priority registration, and

                                  11   multimedia textbooks. These were documented in an Accommodation Letter, signed by both

                                  12   Banga and OAS representative Doreen Alfaro on November 3, 2015. The Letter states students not
Northern District of California
 United States District Court




                                  13   satisfied with their granted accommodations should appeal. Banga did not appeal. He says he did,

                                  14   however, compare his letter to another student’s. That student’s letter provided that their exams

                                  15   would be administered in a “less distraction environment.” Banga alleges he subsequently asked

                                  16   Alfaro if he needed to submit anything more to ensure his exams would also be administered in a

                                  17   low-distraction environment, and she responded he did not because all OAS-proctored exams are

                                  18   taken in low-distraction environments; Alfaro contends this exchange never occurred. Alfaro

                                  19   acknowledges she did email all OAS students, ahead of their practice midterms, stating she would

                                  20   “set [them] up in a room that would support [their] exam practice.”

                                  21          In November 2015, Banga took his practice midterms in a room within the OAS offices.

                                  22   He does not remember who his proctor was, but Alfaro says she administered all of Banga’s

                                  23   exams. He alleges he complained to his proctor the practice exam room was too loud and

                                  24   requested a quieter room for his upcoming midterms in a follow-up email to Alfaro. Alfaro,

                                  25   however, says Banga registered no such complaints. His purported email is not in the record. The

                                  26   record does contain an email from Alfaro to all OAS students, after the practice midterms but

                                  27   before the real ones, asking them to let her know if they would need a particular room for their

                                  28                                                                                                 ORDER
                                                                                                                 CASE NO.   16-cv-04270-RS
                                                                                        2
                                   1   exams. Banga did not respond to that email. He did respond to another email from Alfaro, which

                                   2   stated she would be proctoring his midterms, and confirm he would be in attendance.

                                   3          In December 2015, Banga took his Torts and Contracts midterms in a different room

                                   4   within the OAS offices than the one in which he had taken his practice exams. That closed-door

                                   5   room was private, containing no one besides Banga and the proctor. Defendants explain Banga

                                   6   took his exams in a private room not because he requested or needed privacy, but because his

                                   7   granted accommodations—double time for exams, and the ability to move around during them—

                                   8   meant he could not remain in a room with other students. Banga alleges he again complained

                                   9   about noise to his proctor during the exam and asked to be moved to a quiet room, but was not

                                  10   accommodated; Alfaro says she proctored the exam and Banga registered no such complaint,

                                  11   during or after. Banga failed both midterms.

                                  12          The following spring, Alfaro emailed the OAS students, reminding them of their upcoming
Northern District of California
 United States District Court




                                  13   final exams and asking them to let her know if they needed any additional accommodations. On

                                  14   March 8, 2016, Banga responded to Alfaro and asked to take his exams in “one of the rooms

                                  15   toward the left side of the OAS entrance.” Banga had not taken his midterms in the left-side

                                  16   rooms; his email did not explain why he wanted to use them. Defendants allege those rooms

                                  17   contain apparatuses needed by some students, for example those with visual and hearing

                                  18   challenges, to take their exams, and thus generally are not available to students like Banga. Alfaro

                                  19   did not respond to Banga’s request to use a left-side room, and Banga did not pursue the issue.

                                  20          In May 2016, Banga took his Torts and Contracts finals in the same OAS room in which

                                  21   he had taken his midterms, i.e. not one of the left-side rooms. He again says he complained to the

                                  22   proctor the room was too loud and asked to move; Alfaro again says he registered no complaints.

                                  23   She acknowledges he did email her immediately after his Torts final to explain his exam software

                                  24   crashed, causing him anxiety and panic. His email does not mention the room being too loud.

                                  25          On June 11, 2016, JFKU Law released its grades. The same day, Professor Chris Kainos

                                  26   emailed all students reiterating the school’s policy that students with a cumulative GPA below 70

                                  27   would be disqualified. Banga had failed both his finals, and none of his other classes were letter-

                                  28                                                                                                  ORDER
                                                                                                                  CASE NO.   16-cv-04270-RS
                                                                                         3
                                   1   graded. He thus had a cumulative GPA of 63. The next day, Banga emailed Dean Barbieri, the

                                   2   Dean of the Law School, to express his “disappointment” with his accommodations, explain his

                                   3   poor academic performance was the result of insufficient accommodations, and state he was

                                   4   considering filing a federal civil rights complaint. Defendants contend this is the first time Banga

                                   5   expressed dissatisfaction with his accommodations. At the time, Barbieri shared the email with

                                   6   JFKU’s President Debra Bean and Director of Student Affairs Eleanor Armstrong.

                                   7          The next day, June 13, Kainos wrote to Banga informing him he had been disqualified.

                                   8   The letter explained the process by which Banga could file a Petition for Advancement on

                                   9   Probation, due June 24. Banga subsequently scheduled a meeting with Barbieri. However, after

                                  10   Barbieri learned what the meeting was about, he redirected Banga to other JFKU administrators

                                  11   whom he said could address Banga’s complaints. Banga did not show up to the meeting with those

                                  12   administrators. Instead, on June 23, the day before his petition was due, he emailed Barbieri’s
Northern District of California
 United States District Court




                                  13   office, asking for another meeting. “Otherwise,” he said, “I will just drop in tomorrow and wait all

                                  14   day.” He also repeated his intent to file a civil rights complaint. He filed his petition the next day,

                                  15   reiterating the allegations of disability discrimination from his emails to Barbieri. “OAS staff ha[s]

                                  16   shown immense empathy and…been accommodating despite their financial and structural

                                  17   limitations,” he wrote. However, he blamed JFKU administrators for their “failure to provide

                                  18   reasonable accommodations such as: (a) dedicated space for OAS students which is not within a

                                  19   few feet of non-OAS students’ examination classrooms; (b) rooms which are not periodically

                                  20   subjected to noise disturbances; and (c) rooms which are not conducive to climate conditions.” His

                                  21   petition was referred to and denied by the Academic Standards Committee. Banga was notified in

                                  22   a letter from Kainos, a Committee member, on June 30.

                                  23          Banga persisted. On July 11, he filed a Petition for Grade Change in his Torts class,

                                  24   alleging his grade had been the product of discrimination on the basis of disability and race by

                                  25   Kainos, his Torts professor. However, the lengthy petition did not elaborate upon this alleged

                                  26   discrimination; it instead identified similarities between Banga’s answers and the models which

                                  27   Kainos had distributed. Barbieri did not believe an investigation was necessary given JFKU Law

                                  28                                                                                                     ORDER
                                                                                                                    CASE NO.   16-cv-04270-RS
                                                                                          4
                                   1   exams are graded anonymously. He nevertheless referred the petition to the Academic Standards

                                   2   Committee, from which Kainos voluntarily recused himself. The Committee denied the grade

                                   3   change petition; Banga was notified on August 3, 2016. Banga subsequently withdrew from the

                                   4   credit/no-credit summer courses in which he was enrolled and in which JFKU had allowed him to

                                   5   continue while his petitions were pending. The parties dispute whether Banga’s summer tuition

                                   6   was refunded.

                                   7          Meanwhile, on July 26, while his second petition was pending, Banga visited Bean’s office

                                   8   and attempted to hand deliver a copy of his civil rights complaint. He waited for about an hour.

                                   9   After Bean’s staff threatened to call campus security, Banga left. Two days later, he filed the

                                  10   complaint in the present case. The complaint, in its present form, accuses JFKU, National

                                  11   University, Kainos, Barbieri, Armstrong, and Bean of: (1) discrimination on the basis of disability

                                  12   in violation of the Americans with Disabilities Act (“ADA”), the Rehabilitation Act, and
Northern District of California
 United States District Court




                                  13   California’s Uhruh Civil Rights Act; (2) retaliation in violation of the ADA; (3) unfair business

                                  14   practices; and (4) breach of contract.

                                  15                                        III. LEGAL STANDARD

                                  16          The purpose of summary judgment “is to isolate and dispose of factually unsupported

                                  17   claims or defenses.” Celotex v. Catrett, 477 U.S. 317, 323-24 (1986). Summary judgment is

                                  18   therefore proper where the pleadings, discovery, and affidavits demonstrate that there is “no

                                  19   genuine dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

                                  20   Fed. R. Civ. P. 56(a). Material facts are those which may affect the outcome of the case. Anderson

                                  21   v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A dispute as to a material fact is genuine if there

                                  22   is sufficient evidence for a reasonable jury to return a verdict for the nonmoving party. Id.

                                  23          The party moving for summary judgment bears the initial burden of identifying those

                                  24   portions of the pleadings, discovery, and affidavits which demonstrate the absence of a genuine

                                  25   issue of material fact. Celotex, 477 U.S. at 323. Where the moving party will have the burden of

                                  26   proof on an issue at trial, it must affirmatively demonstrate that no reasonable trier of fact could

                                  27   find other than for the moving party. In contrast, on an issue for which the opposing party will

                                  28                                                                                                     ORDER
                                                                                                                   CASE NO.   16-cv-04270-RS
                                                                                          5
                                   1   have the burden of proof at trial, the moving party need only point out “that there is an absence of

                                   2   evidence to support the nonmoving party’s case.” Id. at 325.

                                   3          Once the moving party meets its initial burden, the nonmoving party must go beyond the

                                   4   pleadings and, by its own affidavits or discovery, set forth specific facts showing that there is a

                                   5   genuine issue for trial. Only disputes over material facts matter. “Factual disputes that are

                                   6   irrelevant or unnecessary will not be counted.” Anderson, 477 U.S. at 248. The court must draw all

                                   7   justifiable inferences in favor of the non-moving party, including questions of credibility and of

                                   8   the weight to be accorded particular evidence. Id. at 255. However, the court need not adopt facts

                                   9   “blatantly contradicted by the record, so that no reasonable jury could believe [them].” Scott v.

                                  10   Harris, 550 U.S. 372, 380 (2007). It is also not the task of the court to scour the record in search

                                  11   of a genuine issue of triable fact. Keenan v. Allan, 91 F.3d 1275, 1279 (9th Cir. 1996). The

                                  12   nonmoving party has the burden of identifying, with reasonable particularity, the evidence that
Northern District of California
 United States District Court




                                  13   precludes summary judgment. Id. If the nonmoving party fails to make this showing, “the moving

                                  14   party is entitled to a judgment as a matter of law.” Celotex, 477 U.S. at 322.

                                  15                                            IV. DISCUSSION

                                  16          As a threshold matter, the parties debate what evidence should be considered in deciding

                                  17   the present motion. Defendants contend Banga’s exhibits should not be considered because they

                                  18   were filed after the deadline.2 However, how missed deadlines should be enforced is within the

                                  19   court’s discretion to decide. Given the volume of exhibits filed by defendants in support of their

                                  20   summary judgment motion—nearly 1,000 pages—and Banga’s status as a pro se litigant, as well

                                  21   as that Banga’s exhibits were only one day late, they will be considered, and the summary

                                  22   judgment motion decided on its merits.

                                  23          Defendants further contend that Banga’s declaration should not be considered because it is,

                                  24   necessarily, self-serving. The Federal Rules of Civil Procedure explicitly allow for declarations to

                                  25
                                       2
                                  26     Banga contests this in a surreply, which was filed without first seeking leave to do so. The
                                       surreply will therefore not be considered. In addition, Banga is cautioned that his repeated requests
                                  27   for extensions and flouting of deadlines will not be tolerated going forward.

                                  28                                                                                                    ORDER
                                                                                                                   CASE NO.   16-cv-04270-RS
                                                                                         6
                                   1   be considered in deciding summary judgment motions. Fed. R. Civ. P. 56(c)(4). As the Ninth

                                   2   Circuit has noted, “declarations oftentimes will be self-serving—and properly so, because

                                   3   otherwise there would be no point in a party submitting them.” S.E.C. v. Phan, 500 F.3d 895, 909

                                   4   (9th Cir. 2007) (internal alterations, citation, and quotations omitted). “In most cases,

                                   5   consequently, that an affidavit is self-serving bears on its credibility, not on its cognizability for

                                   6   purposes of establishing a genuine issue of material fact.” Id. “Only in certain instances—such as

                                   7   when a declaration states only conclusions, and not such facts as would be admissible in

                                   8   evidence—can a court disregard a self-serving declaration for purposes of summary judgment.” Id.

                                   9   The facts presented by Banga’s declaration will therefore be considered for purposes of this

                                  10   motion; conclusions, and other statements which would otherwise be inadmissible, will not. The

                                  11   declaration’s credibility will be left to a trier of fact.

                                  12       A. Disability Discrimination
Northern District of California
 United States District Court




                                  13           Banga’s first claim alleges defendants discriminated against him on the basis of disability

                                  14   in violation of section 504 of the Rehabilitation Act of 1973, 29 U.S.C. § 794(a), and Title III of

                                  15   the ADA, 42 U.S.C. § 12182. To state a claim for discrimination under the Rehabilitation Act or

                                  16   the ADA, a plaintiff must allege: (1) he is disabled; (2) he is qualified to remain a student at the

                                  17   institution; (3) the institution took adverse education action against him because of his disability;

                                  18   and (4) the institution receives federal financial assistance (Rehabilitation Act) or is a public entity

                                  19   (ADA). See Zukle v. Regents of Univ. of Cal., 166 F.3d 1041, 1045 (9th Cir. 1999). A disabled

                                  20   person is otherwise qualified to participate in a program if he shows he can meet the program’s

                                  21   necessary requirements with reasonable accommodation. Id. at 1046 (internal citation omitted).

                                  22   Qualification, or lack thereof, is subject to a burden-shifting framework:

                                  23                   [T]he plaintiff-student bears the initial burden of producing evidence
                                                       that she is otherwise qualified. This burden includes…producing
                                  24                   evidence of the existence of a reasonable accommodation that would
                                                       enable her to meet the educational institution’s essential eligibility
                                  25                   requirements. The burden then shifts to the educational institution to
                                                       produce evidence that the requested accommodation would require a
                                  26                   fundamental or substantial modification of its program or
                                                       standards… [or] that the requested accommodations, regardless of
                                  27                   whether they are reasonable, would not enable the student to meet its
                                  28                                                                                                      ORDER
                                                                                                                     CASE NO.   16-cv-04270-RS
                                                                                             7
                                                      academic standards.
                                   1
                                       Id. at 1047.
                                   2
                                              The parties in the present case dispute whether Banga was qualified to remain a student at
                                   3
                                       JFKU Law, with or without reasonable accommodations. Banga bears the initial burden of
                                   4
                                       producing evidence of a reasonable accommodation that would enable him to meet JFKU’s
                                   5
                                       eligibility requirements. He contends taking his midterm and final examinations in a quiet, private
                                   6
                                       room would have allowed him to meet JFKU’s standards. Defendants argue (1) Banga never
                                   7
                                       requested this accommodation, relieving them of their responsibility to provide it, (2) Banga’s
                                   8
                                       proposal is unreasonable, as he was already provided a private room, and (3) Banga could not have
                                   9
                                       met JFKU’s standards even with his requested quiet room. As the moving party, defendants bear
                                  10
                                       the burden of demonstrating the lack of a genuine dispute of material fact.
                                  11
                                              A genuine dispute remains as to whether Banga requested a quiet, private room in order to
                                  12
Northern District of California




                                       accommodate his disabilities. His March 8, 2016 email evinces he certainly requested a left-side
 United States District Court




                                  13
                                       room, at least for his final exams, although not necessarily that he made the request as a disability
                                  14
                                       accommodation. But Banga’s declaration states he made his rationale clear as early as November,
                                  15
                                       and repeated it several times to his proctors—a fact that is not “blatantly contradicted,” Scott, 550
                                  16
                                       U.S. at 380, by the record. Alfaro’s contention that she proctored all Banga’s exams, and would
                                  17
                                       thus know about a request had it been made, is subject to question in light of Banga’s May 10,
                                  18
                                       2016 email to her about his exam software crashing in the middle of his Torts final, a subject on
                                  19
                                       which he would not have been prompted to send her an email if she had been proctoring the exam.
                                  20
                                       At summary judgment, these questions must be resolved in favor of the non-moving party.
                                  21
                                              A genuine dispute also exists as to whether Banga’s request was reasonable. Defendants
                                  22
                                       contend Banga only preferred a left-side room—not that he needed one to accommodate his
                                  23
                                       disabilities—and having to accommodate a preference is per se unreasonable. But “reasonableness
                                  24
                                       is not a constant.” Zukle, 166 F.3d at 1048 (internal alteration and citation omitted). “[W]hat is
                                  25
                                       reasonable in a particular situation may not be reasonable in a different situation—even if the
                                  26
                                       situational differences are relatively slight.” Id. Banga’s request, even if it was merely a
                                  27

                                  28                                                                                                   ORDER
                                                                                                                   CASE NO.   16-cv-04270-RS
                                                                                          8
                                   1   preference, may have been reasonable in light of the number of available OAS rooms, their

                                   2   varying proximity to bathrooms and other common areas, whether Banga had registered his

                                   3   complaints during his midterms, and other facts. A trier of fact must be allowed to evaluate the

                                   4   totality of the circumstances.

                                   5          Finally, a genuine dispute remains as to whether Banga could have met JFKU’s standards

                                   6   with his requested accommodation. Banga has produced evidence that he passed his credit/no-

                                   7   credit classes, as well as several letter-graded undergraduate classes. Defendants would hold him

                                   8   to a higher burden; they fault him for not producing evidence that he passed a letter-graded law

                                   9   school class. However, such evidence would be impossible to produce; Torts and Contracts are the

                                  10   only letter-graded classes Banga took. Requiring such proof would also put schools in the unfair

                                  11   position of being able to deny students their requested accommodations, causing them to fail, and

                                  12   then defeat their ADA claims by faulting them for not passing. To require such evidence would be
Northern District of California
 United States District Court




                                  13   to eviscerate the ADA’s protections. The evidence Banga produced satisfies his burden.

                                  14          As to the other Zukle factors, the parties seem to agree Banga is disabled and JFKU is a

                                  15   public entity which receives federal financial assistance. They also agree that defendants took

                                  16   adverse action against Banga by disqualifying him. Defendants contend this adverse action was

                                  17   not because of Banga’s disability: it was, they say, because of his academic performance. The crux

                                  18   of Banga’s claim, however, is that his poor academic performance was a direct consequence of

                                  19   defendants’ failure to accommodate his disability. Put differently, Banga’s claim is that, but for his

                                  20   disability, he would have performed better on his exams, and thus adverse action, i.e.

                                  21   disqualification, would not have been taken. Neither party contends that Banga was disqualified

                                  22   for any other reason besides his GPA. As he has raised a genuine dispute as to whether he was

                                  23   qualified, he has also necessarily raised a genuine dispute as to whether his disqualification was

                                  24   because of his disability. Therefore, summary judgment on Banga’s ADA and Rehabilitation Act

                                  25   claims is inappropriate. Furthermore, given his Unruh Act and unfair business practice claims are

                                  26   derivative of his ADA claims, summary judgment cannot be granted on those either.

                                  27      B. Retaliation

                                  28                                                                                                  ORDER
                                                                                                                  CASE NO.   16-cv-04270-RS
                                                                                         9
                                   1            Banga also alleges defendants retaliated against him by threatening to escort him from the

                                   2   premises when he attempted to hand deliver his disability complaint to Bean.3 Section 12203(b) of

                                   3   the ADA prohibits retaliatory threats against an individual for exercising his rights under the Act.

                                   4   To state a claim for retaliation under the ADA, a plaintiff must allege “(a) that he or she was

                                   5   engaged in protected activity, (b) that he or she suffered an adverse action, and (c) that there was a

                                   6   causal link between the two.” T.B. ex rel. Brenneise v. San Diego Unified Sch. Dist., 806 F.3d 451,

                                   7   473 (9th Cir. 2015) (internal citation and quotations omitted); see also Cornette v. Donahoe, 472

                                   8   F. App’x 482, 483 (9th Cir. 2012) (applying the same rules for a retaliation claim brought under

                                   9   the Rehabilitation Act).

                                  10            The parties do not disagree that, in delivering an ADA complaint, Banga was engaging in

                                  11   protected activity. Nor do they disagree that there exists a causal link between this protected

                                  12   activity and Banga being asked to leave Bean’s office. However, defendants argue that being
Northern District of California
 United States District Court




                                  13   asked to leave is not “adverse action.” To be adverse, a retaliatory action must be enough to

                                  14   dissuade a reasonable person from engaging in the protected activity; “petty slights or minor

                                  15   annoyances” cannot qualify. Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53, 68 (2006).

                                  16   Banga does not allege he suffered any adverse action besides being asked to leave Bean’s office

                                  17   by her staff. Neither does he allege any force was used; the parties seem to agree that while the

                                  18   staff threatened to call campus security, they did not actually do so. Merely being requested to

                                  19   leave a private office without the use of force is unlikely to dissuade the reasonable person from

                                  20   filing an ADA lawsuit. In fact, Banga was not dissuaded: he filed his ADA complaint two days

                                  21   later. There therefore exists no genuine dispute of material fact: Banga was not subjected to

                                  22   adverse action. As a matter of law, Banga was not retaliated against.

                                  23         C. Breach of Contract

                                  24            Banga’s final claims are for breach of contract. He advances two theories: JFKU failed to

                                  25   refund his summer tuition after disqualifying him, and Barbieri failed to cause an investigation

                                  26
                                       3
                                  27       Banga’s other retaliation theories have been dismissed. See ECF No. 118.

                                  28                                                                                                     ORDER
                                                                                                                   CASE NO.   16-cv-04270-RS
                                                                                         10
                                   1   into Kainos after Banga accused Kainos of discrimination, as provided for in the student

                                   2   handbook. To state a claim for breach of contract, a plaintiff must allege, the “(1) existence of the

                                   3   contract; (2) plaintiff’s performance or excuse for nonperformance; (3) defendant’s breach; and (4)

                                   4   damages to plaintiff as a result of the breach.” CDF Firefighters v. Maldonado, 158 Cal. App. 4th

                                   5   1226, 1239 (Cal. Ct. App. 2008). In California, the basic legal relationship between a student and

                                   6   a private university is generally characterized as contractual in nature. See Zumbrun v. Univ. of S.

                                   7   Cal., 25 Cal. App. 3d 1, 10 (Cal. Ct. App. 1972). At the same time, courts have recognized

                                   8   contract law will not be strictly applied in every situation. See Kashmiri v. Regents of Univ. of

                                   9   Cal., 156 Cal. App. 4th 809, 824 (Cal. Ct. App. 2007). Courts often take a flexible approach with

                                  10   respect to a university’s academic or disciplinary decisions, while applying contract theory with

                                  11   respect to a “specific promise” regarding fees charged or educational services provided. Id. at 826.

                                  12          There exists a genuine dispute as to whether JFKU failed to refund Banga’s summer 2016
Northern District of California
 United States District Court




                                  13   tuition. JFKU’s policies, as well as their letters to Banga, make a specific promise that his tuition

                                  14   would be refunded upon disqualification. That is, they form a contract with that term. JFKU has

                                  15   provided documentation of its intent to refund Banga’s tuition to the Department of Education—

                                  16   he had received federal loans—within 30 days of his disqualification. However, there is no

                                  17   evidence in the record JFKU followed through on this intent. If defendants possessed evidence of

                                  18   the refund, such as a copy of the check, or correspondence with the Department of Education, they

                                  19   presumably would have produced it. They have in fact produced other checks. Meanwhile, Banga

                                  20   contends in his declaration he never received the refund. While the loan documentation he

                                  21   provides is not helpful to resolving this question, his declaration combined with the lack of

                                  22   documentation of the refund is enough to create a genuine dispute as to whether he was refunded.

                                  23          However, there does not exist any genuine dispute as to whether Barbieri properly

                                  24   investigated Kainos. First, it is not clear that a contract between Banga and JFKU even existed.

                                  25   The catalog which Banga insists formed a contract explicitly disclaims that it is “neither a contract

                                  26   nor an offer to contract.” Furthermore, unlike with his tuition refund, Banga cannot point to any

                                  27   “specific promise” which JFKU made to him. JFKU’s academic and disciplinary decisions should

                                  28                                                                                                   ORDER
                                                                                                                   CASE NO.   16-cv-04270-RS
                                                                                         11
                                   1   not, under California law, be governed by contract theory. See Kashmiri, 156 Cal. App. 4th at 826.

                                   2   Even if the catalog created a contract, it is not clear JFKU breached it. The catalog provides that

                                   3   “the Dean will promptly investigate [discrimination allegations] in accordance with University

                                   4   policy or regulations and, if warranted, refer the matter to the appropriate University entity for

                                   5   resolution. If the University determines that bias has been established, the student may petition the

                                   6   [Academic Standards] Committee.” This is precisely what Barbieri did: He investigated the

                                   7   allegations in Banga’s grade change petition and determined that it did not establish bias. Banga’s

                                   8   petition did not detail his allegations of bias, let alone explain how Kainos could have

                                   9   discriminated against Banga despite the anonymous grading policy. Nevertheless, Barbieri

                                  10   referred Banga’s petition to the Committee, from which Kainos recused himself. The Committee,

                                  11   sans Kainos, reviewed the petition and determined Kainos’s grade had not been biased. Summary

                                  12   judgment on this theory is thus warranted. Therefore, the contract claim is limited to the refund
Northern District of California
 United States District Court




                                  13   question.

                                  14      D. Administrative Motions

                                  15          Banga has moved to seal several exhibits to defendants’ summary judgment motion, as

                                  16   well as exhibits to his own response. These exhibits include his application for disability

                                  17   accommodations, his doctor’s letter in support of that application, his Accommodation Letter

                                  18   granting the application, another student’s letter, his JFKU application (which refers to his

                                  19   disabilities), and his student loan balance. Except for the student loan balance, all these exhibits

                                  20   were previously sealed by this Court. See ECF No. 118. Each exhibit also contains the type of

                                  21   medical, financial, or personal information “traditionally kept secret.” Kamakana v. City & Cty. Of

                                  22   Honolulu, 447 F.3d 1172, 1179 (9th Cir. 2006). The motions to seal are therefore granted.

                                  23          Banga has also moved for sanctions, including the exclusion of defendants’ exhibits. This

                                  24   motion presents two bases, neither of which warrant sanctions. First, Banga accuses defendants of

                                  25   fabricating evidence. However, all the “fabricated” evidence seems simply to be evidence he

                                  26   would weigh differently—that is, evidence which creates genuine disputes of material fact. For

                                  27   example, Banga accuses defendants of fabricating a letter which stated Banga would receive a

                                  28                                                                                                    ORDER
                                                                                                                   CASE NO.   16-cv-04270-RS
                                                                                         12
                                   1   summer 2016 tuition refund, because Banga says he did not actually receive a refund. However, it

                                   2   can both be true that defendants sent that letter, intending to refund Banga, and that they did not

                                   3   actually do so. Second, Banga accuses defense counsel of abusing the discovery process. Having

                                   4   reviewed the deposition transcripts, it appears that defense counsel did not break any clearly

                                   5   defined rules.

                                   6                                           V. CONCLUSION

                                   7          For the reasons set forth above, the motion for summary judgment is granted in part and

                                   8   denied in part. In particular, summary judgment is granted for defendants on Banga’s retaliation

                                   9   claim and on his breach of contract claim, to the extent the latter is premised on Barbieri’s failure

                                  10   to investigate Kainos. It is denied on the remainder of his breach of contract claim, as well as on

                                  11   each of his disability discrimination claims and his unfair business practices claim. Furthermore,

                                  12   Banga’s motions to seal are granted. His motion for sanctions is denied.
Northern District of California
 United States District Court




                                  13

                                  14   IT IS SO ORDERED.

                                  15

                                  16   Dated: March 27, 2020

                                  17                                                    ______________________________________
                                                                                        __
                                                                                         ________________________________
                                                                                                                     __ _________
                                                                                        RICHARD SEEBORG
                                  18                                                    United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                                                                    ORDER
                                                                                                                   CASE NO.   16-cv-04270-RS
                                                                                         13
